Opinion of the Court by
Judge Peters :
It is not directly charged in the petition that the intestate at her death owed no debts — nor is it alleged that there were not debts outstanding against the estate when letters of administration were granted on her estate to appellant.

I. B. Husbands, R. K. Williamts, for appellant.


Marshall & Bloomfield, for appellees.

By Sec. 24, Art. 2, of the R. S., 1 Vol., p. 506, appellant had two years within which to settle his accounts, and during that period he had a right 'to retain the assets of his intestate to pay debts and meet liabilities that might have been outstanding against the estate he represents, and is not for that period liable to pay interest on the assets, unless he has put the money out at interest or has made profit on it.
And he is entitled to a commission for receiving and paying out the funds, or for his services as administrator; the sum allowed therefor is usually five per cent, on the amount collected and paid out — to be proportioned, however, by the amount of service rendered.
The judgment in this case was rendered for the whole amount alleged to have come to the hands of the administrator, with interest from the very day it is alleged he received it — giving him no time to select safe and solvent persons to loan it to and when the minor heirs had no statutory guardians — and making to him no allowance for his services. Such a judgment is not authorized — and this one must be reversed, and the cause is remanded with directions to permit appellant to file an answer if he shall offer to do so and for further proceedings consistent herewith.